Citation Nr: 1003462	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  06-18 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, type II.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for heart disease, to 
include as due to diabetes mellitus, type II.

4.  Entitlement to service connection for back disability, to 
include as due to left knee disability.

5.  Entitlement to service connection for right knee 
disability, to include as due to left knee disability.

6.  Entitlement to service connection for sciatica of the 
lower extremities, to include as due to left knee disability.


REPRESENTATION

Veteran represented by:	Clarence Thornton, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to 
January 1961, and from October 25, 1961 to November 20, 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in July 2004, a statement of the case was issued in 
April 2006, and a substantive appeal was received in June 
2006.  The Veteran testified at a RO hearing in May 2007 and 
testified at a Board hearing in December 2007; both 
transcripts are of record.

The issues of entitlement to service connection for diabetes 
mellitus, type II, left knee disability, heart disease, back 
disability, right knee disability, and sciatica of the lower 
extremities are addressed in the REMAND portion of the 
decision below and are REMANDED to the VA RO.  VA will notify 
the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  In a March 1962 rating decision, the RO denied 
entitlement to service connection for diabetes mellitus; the 
Veteran did not file a notice of disagreement.

2.  In May 2003, the Veteran filed a request to reopen his 
claim of service connection for diabetes mellitus.

3.  Additional evidence received since the RO's March 1962 
decision which denied entitlement to service connection for 
diabetes mellitus is new to the record, relates to 
unestablished fact necessary to substantiate the merits of 
the claim, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 1962 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the 
RO's May 1962 rating decision which denied service connection 
for diabetes mellitus, and the claim of service connection 
for diabetes mellitus, type II, is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, to include reopening claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Kent v. Nicholson, 20 
Vet. App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board acknowledges that the Veteran did not 
receive proper notice in compliance with Kent; however, in 
light of the favorable decision as it relates to the finding 
that new and material evidence has been received to reopen 
the claim of service connection for diabetes mellitus, no 
further discussion of VCAA is necessary at this point.  The 
matter of VCAA compliance with regard to the merits of such 
issue and the other issues in appellate status will be 
addressed in a future merits decision after action is 
undertaken as directed in the remand section of this 
decision.  

New and Material Evidence

The Board notes that even if the RO determined that new and 
material evidence was received to reopen the claim, or that 
an entirely new claim was received, the Board is not bound by 
that determination and must nevertheless consider whether new 
and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has 
had the opportunity to present evidence and argument in 
support of his appeal.  There is no indication that the 
Board's present review of the claim will result in any 
prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim of service 
connection for diabetes mellitus was received in May 2003, 
and the regulation applicable to his appeal defines new and 
material evidence as existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2009).  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a March 1962 rating decision, the RO denied entitlement to 
service connection for diabetes mellitus.  The evidence of 
record at the time of issuance of such rating decision 
consisted solely of service treatment records.  The basis of 
the denial was that his diabetes mellitus pre-existed his 
first period of service, and that his diabetes mellitus was 
shown within three days of entry into his second period of 
service.  The Veteran did not file a notice of disagreement, 
thus the March 1962 RO decision is final.  38 U.S.C.A. 
§ 7105.  

In support of his claim to reopen, the Veteran testified at 
the RO and Board hearings pertaining to the circumstances 
surrounding his diabetes mellitus.  The Veteran testified 
that prior to his initial entry into service in 1959, he 
applied to the Air Force Academy in 1954 and failed a glucose 
tolerance test.  He stated that a physician treated him for 
approximately 30 days and thereafter "everything was 
cleared."  He retook the test and his testimony seemed to 
suggest that the test was negative.  He testified that he had 
no problems with anyone suggesting diabetes from 1955 to 
1959.  He stated that a physician told him during his initial 
period of service that he had borderline diabetes, and he was 
told to watch what he eats.  He testified that he did not 
suffer any further problems.  He stated that while he was in 
the Army, approximately seven different glucose tolerance 
tests were performed which showed borderline results or were 
negative.  He stated that diabetes mellitus was not shown on 
separation.  The Veteran testified that diabetes mellitus was 
not show until he underwent an in-service examination in 
October 1961, when he attempted to re-enter active service.  
As such testimony sheds further light on the issue of whether 
the Veteran's diabetes mellitus pre-existed his initial 
period of service or whether his diabetes mellitus was 
manifested in service or within a year of separation from 
active service, the Board has determined that such testimony 
relates to an unestablished fact necessary to substantiate 
the merits of the claim.  Thus, the claim of service 
connection for diabetes mellitus is reopened.  38 U.S.C.A. 
§ 5108.  The Board's decision is strictly limited to the 
reopening of the claim and does not address the merits of the 
underlying service connection claim.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for diabetes mellitus, type 
II, is reopened.  To this extent, the appeal is granted.


REMAND

Diabetes mellitus and heart disease

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
diabetes mellitus, are presumed to have been incurred in 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

A Report of Medical History completed by the Veteran for pre-
induction purposes in June 1958 reflects that he checked the 
'No' box for 'sugar or albumin in urine.'  He checked the 
'Yes' box pertaining to the question as to whether he had 
been treated by clinics, physicians, healers, or other 
practitioners within the past 5 years, but the physician 
stated that this was not significant (N.S.).  An examination 
performed for pre-induction purposes in June 1958, contains 
laboratory findings reflecting that his sugar level was 
negative.  No pertinent defects or diagnoses, to include 
diabetes mellitus, were reflected.  A notation reflects that 
no additional defects were discovered at time of induction in 
January 1959.  An examination performed for separation 
purposes in December 1960, contains laboratory findings 
reflecting that his sugar level was negative.  No defects or 
diagnoses were reflected.  On a December 1960 Report of 
Medical History, the Veteran checked the 'No' box for 'sugar 
or albumin in urine.'  On October 27, 1961, the Veteran 
underwent an examination for enlistment purposes, which 
contain laboratory findings reflecting that his sugar level 
was 'Plus 1.'  On an October 27, 1961 Report of Medical 
History completed by the Veteran for enlistment purposes, he 
checked the 'Yes' box for 'sugar or albumin in urine.'  An 
explanation from the Veteran contained on the examination 
report reflects that he applied to the Air Force Academy and 
glucose tolerance tests showed a diabetic curve and therefore 
the Veteran was turned down.  The Veteran took insulin shots 
for one month in 1957.  He was subsequently taken into the 
Army in 1959.  A definite diabetic curve was established 
based on a glucose tolerance test which was taken on October 
30, 1961, which showed negative sugar after fasting and 30 
minutes, and "1+" after 60, 90, and 120 minutes.  He was 
deemed medically unfit for enlistment due to diabetes 
mellitus, and was discharged on November 20, 1961.

In light of the negative pre-induction June 1958 and December 
1960 separation examinations during the Veteran's first 
period of service, and the October 1961 findings of diabetes 
mellitus and contemporaneous statements of the Veteran 
pertaining to pre-service glucose tolerance tests, the Board 
believes that a VA examination with etiology opinion is 
necessary to comply with 38 C.F.R. § 3.159(c)(4).  The 
opinion should determine whether the Veteran has diabetes 
mellitus that is either directly related to service or 
existed prior to his first period service and was aggravated 
during service.  Then, the RO should readjudicate the issue 
of entitlement to service connection for diabetes mellitus 
consistent with the standard as stated hereinabove.  See 38 
U.S.C.A. § 1111.  Such opinion should also address the nature 
and etiology of his claimed heart disease.  See 38 C.F.R. § 
3.310.  

Left knee, low back, sciatica, and right knee

The Veteran claims that he incurred injury to his left knee 
during service, and that his right knee disability, back 
disability, and sciatica are due to his left knee disability.  
See 38 C.F.R. § 3.310.  

The Veteran has testified that during service on a ship, 
there were rough seas and people were throwing up, and he 
slipped and fell injuring his knee.  The Veteran stated that 
he sought treatment with the medic, the knee was banded up, 
he was told to stay off the knee, and he was in bed for 
several days.  He stated that the knee was very sore for 
several days and then went away.  A lay statement from B.W.T. 
states that while the Veteran was on leave from the Army, 
they worked together laying a pipe line and the Veteran 
stated that a bad typhoon/hurricane hit his ship and he fell 
down on wet stairs injuring his knees and tail bone.  While 
working, the Veteran complained of his knee being painful, 
stiff, and aching.  B.W.T. also stated that he recalled that 
on examination in October 1961, medical personnel detected a 
fracture of the left knee.  A lay statement from R.J.W. 
states that he served with the Veteran and recalls that the 
USS Mann traveled through a typhoon/hurricane, people were 
sick, and many soldiers slipped and fell from ladders, 
including the Veteran.  The following morning, the ship's 
medics wrapped his left knee with an ace bandage.  He limped 
the remainder of the voyage.  A lay statement from C.W. 
states that he served with the Veteran and he also recalled 
the Veteran falling on the ship and injuring his knee.  

Service treatment records during his first period of service 
do not reflect treatment for any left knee injury or 
disability.  However, on examination in October 1961, on 
evaluation of the lower extremities, a healed fracture of the 
left knee with poor alignment was detected.  

In May 2005 correspondence from Bruce L. Craig, M.D., FAAFP, 
it was stated that the Veteran fell on a wet ladder and 
damaged his left knee and his lumbosacral spine, and that the 
injuries to his back, sciatic nerve, and left knee are 
service connected.  

In light of the lay statements from the Veteran, fellow 
soldiers, and a friend, and in light of the October 1961 
examination report which reflects findings of a healed 
fracture of the left knee with poor alignment, the Board has 
determined that the Veteran should be afforded a VA 
examination to assess the nature and etiology of his left 
knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009).  Such examiner should also offer an 
opinion as to the etiology of the Veteran's claimed right 
knee, back, and sciatica.  

In light of these issues being remanded for further 
development, the RO should also ensure compliance with all 
notice and assistance requirements pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be furnished with 
appropriate notice that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of his diabetes 
mellitus and heart disease.  The claims 
file and a copy of this Remand should be 
made available to the examiner for review 
in connection with the examination.  
After reviewing the claims file and 
examining the Veteran, the examiner 
should respond to the following:

 a)  Is diabetes mellitus causally 
related to the Veteran's period of active 
duty service from January 1959 to January 
1961?

 b)  Did diabetes mellitus pre-exist the 
Veteran's first period of active service 
(January 1959 to January 1961), with 
appropriate reasons for the opinion with 
citation to the evidence, to include 
consideration of the Veteran's statements 
reflected on the October 1961 examination 
report?

 c)  If the examiner determines that the 
Veteran has diabetes mellitus which pre-
existed his first period of service, the 
examiner should offer an opinion as to 
whether there was an increase in the 
severity of the Veteran's diabetes 
mellitus in service, and whether such an 
increase was due to the natural progress 
of the disease.

The examination should also ascertain the 
nature and etiology of the claimed heart 
disease, to include ascertaining the 
relationship between the Veteran's 
claimed heart disease and his diabetes 
mellitus.  The examiner should respond to 
the following:

a)  Is any heart disease at least as 
likely as not (a 50 percent or higher 
degree of probability) proximately due to 
the Veteran's diabetes mellitus?

b)  Is any heart disease at least as 
likely as not (a 50 percent or higher 
degree of probability) aggravated by the 
Veteran's diabetes mellitus?

3.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of the claimed 
left knee disability, right knee 
disability, back disability, and 
sciatica.  The claims file and a copy of 
this Remand should be made available to 
the examiner for review in connection 
with the examination.  For any left knee 
disability found, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that it had its 
clinical onset in service or is otherwise 
related to active duty.  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  Any opinion should 
reconcile the service treatment records 
from the Veteran's first period of 
service reflecting no treatment for left 
knee disability, and the October 1961 
examination report which reflects 
objective findings of healed fracture of 
left knee with poor alignment.

The examination should also ascertain the 
nature and etiology of the claimed right 
knee disability, back disability, and 
sciatica, to include ascertaining the 
relationship between the Veteran's 
claimed disabilities and his left knee 
disability.  The examiner should respond 
to the following:

a)  Is a right knee disability at least 
as likely as not (a 50 percent or higher 
degree of probability) proximately due to 
the Veteran's left knee disability?

b)  Is a right knee disability at least 
as likely as not (a 50 percent or higher 
degree of probability) aggravated by the 
Veteran's left knee disability?

c)  Is a back disability at least as 
likely as not (a 50 percent or higher 
degree of probability) proximately due to 
the Veteran's left knee disability?

d)  Is a back disability at least as 
likely as not (a 50 percent or higher 
degree of probability) aggravated by the 
Veteran's left knee disability?

e)  Is sciatica at least as likely as not 
(a 50 percent or higher degree of 
probability) proximately due to the 
Veteran's left knee disability?

f)  Is sciatica at least as likely as not 
(a 50 percent or higher degree of 
probability) aggravated by the Veteran's 
left knee disability?

All opinions and conclusions expressed 
must be supported by a complete 
rationale.  

4.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the service connection 
issues, to include readjudicating the 
issue of entitlement to service 
connection for diabetes mellitus under 38 
U.S.C.A. § 1111, and readjudicating the 
issues of entitlement to service 
connection for heart disease, back 
disability, right knee disability, and 
sciatica to any service-connected 
disability under 38 C.F.R. § 3.310.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


